PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 20-1705
                                     _____________

                               Jorge Luis Valarezo-Tirado,
                                                     Petitioner

                                            v.

                    Attorney General of the United States of America,

                                   ________________


                       On Petition for Review of a Final Order of
                                 the Immigration Court
                             (Agency No. A208-449-401)
                        Immigration Judge: Pallavi S. Shirole

                                   ________________

                               Argued on March 10, 2021

          Before: SMITH, Chief Judge, McKEE and AMBRO, Circuit Judges

                           ORDER AMENDING OPINION

      The opinion filed July 15, 2021, is hereby vacated. The Clerk shall file the
amended opinion, which includes changes to the footnotes in the July 15th opinion. As
the amendment does not affect the judgment, the time for filing the petition for rehearing
remains the same.

                                                 By the Court,

                                                 s/ Theodore A. McKee
                                                 Circuit Judge

Dated: July 23, 2021